DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A and Species A1 in the reply filed on 05/23/2022 is acknowledged.  The traversal is on the ground(s) that Fujitsu does not teach the limitations of independent Claim 1.  This is not found persuasive, see the rejection below of Claim 1 in view of Fujitsu under 102. Further, the Applicant states, “In Fujitsu the ‘high-temperature fluid’ flows in channels 25B of the heat transfer plate 2B, and therefore it is the channels 25B correspond to the ‘high-temperature flow path’ of present claim 1. Importantly, these channels 25B do not include present claim 1’s ‘a connection channel portion’ at all.” The Examiner respectfully disagrees. Contrary to the Applicant’s aforementioned argument, Fujitsu states, “Here, the heat transfer plate 2A shown in FIG. 3 is a ‘high temperature heat transfer plate 2A’, and the heat transfer plate 2B shown in FIG. 4 is a ‘low temperature heat transfer plate 2B’”, (¶ [22]). The Applicant further states, “In the hot water supply operation, a high-temperature refrigerant flows through the heat transfer plate 2A”, which also appears to conflict with the primary argument above. 
Further, the Applicant states, “there is no suggestion in Fujitsu of any refrigerant freezing during the hot water supply operation. Therefore, the heat transfer plate 2B in the hot water supply operation is different from present claim 1’s feature A (‘the low-temperature fluid being a fluid of which a temperature is lower than a freezing point of the high-temperature fluid”).” The Examiner respectfully disagrees. The fluids being utilized within the heat exchanger do not structurally distinguish the instant invention from Fujitsu, wherein the fluids amount to intended use. In regards to the Applicant’s claim mapping found on page 4 of the Arguments, see the subsequent rejection of the instant claims in view of Fujitsu 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 7, the limitation “heat transfer performance” is indefinite, in context, since it cannot be discerned what measures the heat transfer performance or rather is the heat transfer performance fixed or varys with the fluids flowing through the heat exchanger. It is unclear by what parameter is heat exchange performance being measured (i.e. heat transfer rate, heat exchange coefficient, temperature gradient, etc..). For Examination purposes and in accordance with the specification and drawings, “heat transfer performance” will be interpreted as a differing structure that alters the fluid flow in any manner.
Regarding Claim 8, the limitation “such that a heat transfer performance of the channels of the first portion is lower than a heat transfer performance of the channels of the second portion” is indefinite, in context, since it cannot be discerned what measures the heat transfer performance or rather is the heat transfer performance fixed or variable with the fluids flowing through the heat exchanger. It is unclear by what parameter is heat exchange performance being measured (i.e. heat transfer rate, heat exchange coefficient, temperature gradient, etc..). For Examination purposes and in accordance with the specification and drawings, “heat transfer performance” will be interpreted as a differing structure that alters the fluid flow in any manner.
Regarding Claim 8, the limitation “such that a heat transfer performance of the channels of the first portion is lower than a heat transfer performance of the channels of the second portion” is indefinite, in context, since the heat transfer performance is being related to a varying object, specifically the heat being introduced into the heat exchanger. MPEP 2173.05(b) II states “A claim may be rendered indefinite by reference to an object that is variable.” Further clarification is needed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


[AltContent: textbox (Predetermined Range)]Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujitsu (Translation of Japanese Patent Document JP2016183811A) hereinafter referred to as Fujitsu.
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    267
    684
    media_image1.png
    Greyscale

Fujitsu Figures 3-4
Regarding Claim 1, Fujitsu discloses a diffusion bonding heat exchanger (see ¶ [17]) comprising:
a core (2) that includes a first heat transfer plate (2A) and a second heat transfer plate (2B) that are stacked and diffusion-bonded to each other (shown in figures 1-2), wherein 
the first heat transfer plate (2A) includes a high-temperature flow path that includes a plurality of channels having a groove shape provided to be arranged in a flow path width direction (shown in figure 3) and through which a high-temperature fluid flows (see ¶ [19]), 
the second heat transfer plate (2B) includes a low-temperature flow path through which a low-temperature fluid flows (see ¶ [19]), the low-temperature fluid being a fluid of which a temperature is lower than a freezing point of the high-temperature fluid (see intended use analysis below), and 
the high-temperature flow path of the first heat transfer plate includes a connection channel portion (30A) configured such that the high-temperature fluid flows across the plurality of channels within at least a range that overlaps a predetermined range in a stacking direction (shown in figures 2-3, wherein the fluid that flows through the plate (2A) flows within a range of the overlapping space between the plates 2A and 2B), the predetermined range being a range from a flow path inlet of the second heat transfer plate to a position downstream of the flow path inlet (shown in annotated figure 2B).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “high-temperature”, “low-temperature” and “the low-temperature fluid being a fluid of which a temperature is lower than a freezing point of the high-temperature fluid”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 2, Fujitsu further discloses the connection channel portion (30A) is formed over the approximately entire high-temperature flow path in the first heat transfer plate (shown in figure 3, wherein the groove (30A) is formed along the entire flow path in a direction transverse to the flow path direction).
Regarding Claim 6, Fujitsu further discloses the high-temperature flow path (shown in figure 3) includes an overlapping region that overlaps the low-temperature flow path of the second heat transfer plate as seen in plan view (shown in figure 3, being the flow path through the channels (25A)) and a non-overlapping region that is provided outside the overlapping region at least on the flow path inlet (see intended use analysis below, wherein either port of the heat exchanger is capable of being utilized as an inlet or outlet) side of the low-temperature flow path (shown in figure 3, being a portion of the groove (30A) that is bounded by the port opening on one side and by the channels (25A) on the other).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “inlet”, or outlet does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fujitsu (Translation of Japanese Patent Document JP2016183811A) as applied in Claims 1-2 and 6 above and in view of Miller (US PG Pub. 20090211977) hereinafter referred to as Fujitsu and Miller, respectively.
Regarding Claim 3, although Fujitsu discloses the high-temperature flow path includes the plurality of channels (25A) having a linear and a groove shape arranged in the flow path width direction (shown in figure 3), Fujitsu fails to disclose in the connection channel portion, a plurality of connection paths having a groove shape, each of which extends across the channels adjacent to each other such that the channels communicate with each other, are formed.
Miller, also drawn to a microchannel heat exchanger, teaches in the connection channel portion (shown in figure 3, being the initial area receiving the working fluid), a plurality of connection paths (shown in figure 3, wherein the connection paths link the vertical flow paths), each of which extends across the channels adjacent to each other such that the channels communicate with each other (shown in figure 3), are formed. Miller states, “by employing wall segments 126 rather than contiguous microchannel dividers, exposes more transfer layer surface (not shown), improving overall device efficiency. A person of ordinary skill in the art will recognized that it is desirable to maximize the area of the transfer layer exposed to the fluid”, ¶ [76]). It is noted that the groove shape is taught in Fujitsu, while Miller teaches that it is know to have connecting channels for increased heat transfer across the heat transfer area of a plate.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Fujitsu with in the connection channel portion, a plurality of connection paths having a groove shape, each of which extends across the channels adjacent to each other such that the channels communicate with each other, are formed, as taught by Miller, the motivation being to increase heat transfer efficiency by increasing surface area contact and turbulence.         
Regarding Claim 4, a modified Fujitsu further teaches the plurality of connection paths (shown in figure 3 of Miller, wherein the connection paths link the vertical flow paths) are arranged in a zigzag such that positions of the connection paths adjacent to each other in the flow path width direction are offset from each other in a flowing direction of the high-temperature fluid (shown in figure 3 of Miller, wherein the connecting flow paths area offset along the flow path traveling along the horizontal direction).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujitsu (Translation of Japanese Patent Document JP2016183811A) as applied in Claims 1-2 and 6 above in view of Kim (Translation of Korean Patent Document KR 1020170119246) hereinafter referred to as Kim.
Regarding Claim 7, as best understood, although Fujitsu discloses the low-temperature flow path includes a first portion that is provided in the predetermined range of the second heat transfer plate and a second portion that is provided downstream of the first portion (shown in annotated figure 2B above), Fujitsu fails to disclose the first portion is configured such that a heat transfer performance of the first portion is lower than a heat transfer performance of the second portion.
Kim, also drawn to a micro heat exchanger having diffusion bonded plates, teaches the first portion (121) is configured such that a heat transfer performance of the first portion is lower (shown in figure 5, wherein the flow path heat transfer contact area within the first portion (121) is less than the flow path heat transfer contact area within the second portion (122)) than a heat transfer performance of the second portion (122).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Fujitsu with the first portion being configured such that a heat transfer performance of the first portion is lower than a heat transfer performance of the second portion, as taught by Kim, the motivation being to increase flow rate within the first portion to assure the fluid flow only occurs in a single direction, to prevent fouling or fluid blockage within the channels.         
Regarding Claim 8, as best understood, a modified Fujitsu further teaches the low-temperature flow path includes a plurality of channels having a groove shape (taught by Fujitsu) through which the low-temperature fluid flows (taught by Fujitsu), and a planar shape (straight channels as previously taught by Kim in figure 5) of the channels of the first portion (121, as previously taught by Kim in figure 5) is different from a planar shape (shape as previously taught by Kim in figure 5) of the channels of the second portion (122, as previously taught by Kim in figure 5) such that a heat transfer performance of the channels of the first portion is lower than a heat transfer performance of the channels of the second portion (shown in figure 5, wherein the flow path heat transfer contact area within the first portion (121) is less than the flow path heat transfer contact area within the second portion (122)).
Regarding Claims 7-8, a recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “low-temperature”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujitsu (Translation of Japanese Patent Document JP2016183811A) as applied in Claims 1-2 and 6 above in view of Schubert et al. (US PG Pub. 20010051201) hereinafter referred to as Schubert.
Regarding Claim 9, although Fujitsu discloses a diffusion bonding heat exchanger in which the high-temperature fluid flowing through the high-temperature flow path and the low-temperature fluid flowing through the low-temperature flow path flow in directions, Fujitsu fails to disclose a parallel flow heat exchanger in which the fluids flow in the same direction.
Schubert, also drawn to a stacked plate micro heat exchanger, teaches a  parallel flow heat exchanger in which the fluids flow in the same direction (“Besides the cross-flow arrangement, other flow arrangement such as parallel-or counter-current flow arrangements or combinations thereof could be utilized”, ¶ [21]). 
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting a parallel flow configuration for a counter current flow configuration; further the prior art to Schubert teaches parallel and counter current flows are equivalent.  Therefore, since modifying the prior art to Fujitsu with having a parallel flow configuration, can easily be made without any change in the operation of the heat exchanger device; and in view of the teachings of the prior art to Schubert there will be reasonable expectations of success, it would have been obvious to have modified the invention of Fujitsu by having a parallel flow configuration in order to conform to an existing heat exchange assembly or rather a system previously installed having a parallel flow set up.
Alternatively, since the prior art of Schubert recognizes the equivalency of a parallel flow configuration and a counter current flow configuration in the field of heat exchange, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the counter flow of Fujitsu with the parallel of Schubert as it is merely the selection of functionally equivalent flow configuration, recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding a parallel flow heat exchanger in which the fluids flow in the same direction does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763